Title: To Thomas Jefferson from William H. Cabell, 24 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                                                
                            Sir.
                            Richmond. Sept: 24. 1807
                        

                        I have the honor to forward to you a letter from Major Newton, of the 22nd. instant, and am with the highest respect
                  Sir yr. Obt. St
                        
                            Wm H: Cabell
                     
                        
                    